               Case 2:20-cv-00281-JRG Document 145-1 Filed 05/19/21 Page 1 of 16 PageID #: 6705

                          P.R. 4-5(d) – Joint Claim Construction Chart for U.S. Patent No. 6,922,728


Term/Phrase                                       KAIFI’s Proposal           Defendants’ Proposal      Court’s Construction
1. “indoor network”                               “a network that broadcasts Plain and ordinary
                                                  system ID information able meaning.
(all asserted claims; Claims 1, 5, and 12 below   to be received within an
                                                  interior of a structure.”
represent the complete language of the
disputed claims in which this term appears)

Claim 1. An internet network connecting and
roaming system providing internet
communication service to a data
communication terminal of a user moving
indoors or outdoors, using an outdoor wireless
internet network including an antenna, a router
and a location register, and an indoor network
including an indoor gateway connectable with
an internet network, the system comprising:
a data communication terminal that includes an
indoor wireless connection module and stores
registered indoor system ID information, so
that the data communication terminal may be
connected with the indoor network if the
registered indoor system ID information is
received and by connecting with the outdoor
wireless internet network if the registered
indoor system ID information is not received;
an indoor gateway that includes an indoor
wireless connection module therein, broadcasts
the indoor system ID information, makes
wireless communications with the data
communication terminal through the indoor



                                                                1
               Case 2:20-cv-00281-JRG Document 145-1 Filed 05/19/21 Page 2 of 16 PageID #: 6706

                          P.R. 4-5(d) – Joint Claim Construction Chart for U.S. Patent No. 6,922,728


Term/Phrase                                       KAIFI’s Proposal         Defendants’ Proposal        Court’s Construction
wireless connection module, and is connected
with the internet network via a wire;
a location register that stores location
information of the data communication
terminal received through the indoor network
or outdoor wireless internet network; and
a router that determines the location of the data
communication terminal stored in the location
register and provides roaming of voice/data
signals provided to the user by selecting one of
the indoor and the outdoor networks in
accordance with the determined location of the
data communication terminal

Claim 5. The internet network connecting and
roaming system according to claim 4, wherein
the data communication terminal switches its
connection from the indoor network to the
outdoor wireless internet network when it is
registered into and authenticated by the
location register that the location of the
terminal registered into the location register
has been changed from the indoors to the
outdoors while making a call, or switches its
connection from the outdoor wireless internet
network to the indoor network when it is
registered into and authenticated by the
location register that the location of the
terminal has been changed from the outdoors
to the indoors.


                                                               2
               Case 2:20-cv-00281-JRG Document 145-1 Filed 05/19/21 Page 3 of 16 PageID #: 6707

                          P.R. 4-5(d) – Joint Claim Construction Chart for U.S. Patent No. 6,922,728


Term/Phrase                                         KAIFI’s Proposal       Defendants’ Proposal        Court’s Construction
Claim 12. An internet network connecting and
roaming method for providing internet
communication service to a data
communication terminal of a user moving
indoors or outdoors using an outdoor wireless
internet network including an antenna, a router
and a location register, and an indoor network
including an indoor gateway connectable with
an internet network, the method comprising:
a first step of providing the user with a
communication service by connecting with the
outdoor wireless internet network when the
user is located outdoors;
a second step of determining whether when
indoor system ID information is received by
the data communication terminal and the
received indoor system ID information is
identical to indoor system ID information
stored in the location register;
a third step of going through authentication of
an indoor location of the data communication
terminal by the location register and storing the
indoor location into the location register if it is
determined in the second step that the two of
ID information are equal to each other;
a fourth step of connecting with the internet
network by switching connection of the data
communication terminal from the outdoor
wireless internet network to the indoor
gateway and making wireless communications


                                                                3
               Case 2:20-cv-00281-JRG Document 145-1 Filed 05/19/21 Page 4 of 16 PageID #: 6708

                         P.R. 4-5(d) – Joint Claim Construction Chart for U.S. Patent No. 6,922,728


Term/Phrase                                       KAIFI’s Proposal            Defendants’ Proposal          Court’s Construction
through the indoor gateway and an indoor
wireless connection module;
a fifth step of, when the data provided from the
internet network in accordance with location
information stored in the location register are
transferred to the indoor gateway, supplying
the data communication terminal with the data
through the indoor gateway and the indoor
wireless connection module;
a sixth step of going through authentication of
an outdoor location of the data communication
terminal by the location register and storing the
outdoor location into the location register
when the indoor system ID information is not
received; and
a seventh step of switching the connection of
the data communication terminal from the
indoor gateway to the outdoor wireless internet
network and performing the first step again.


2. “location register that stores location     “location register” should     “location register external
   information of the data communication       be construed as “register      to the data communication
   terminal received through the indoor        that records the location of   terminal that stores
   network or outdoor wireless internet        the data communication         location information of
   network”                                    terminal.” The remainder       the data communication
                                               of this term requires no       terminal received through
(claims 1-7, 9-11; Claim 1 below represents    additional construction.       the indoor network or
the complete language of the disputed claims                                  outdoor wireless internet
in which this term appears)                                                   network”



                                                               4
              Case 2:20-cv-00281-JRG Document 145-1 Filed 05/19/21 Page 5 of 16 PageID #: 6709

                        P.R. 4-5(d) – Joint Claim Construction Chart for U.S. Patent No. 6,922,728


Term/Phrase                                     KAIFI’s Proposal         Defendants’ Proposal        Court’s Construction
Claim 1. An internet network connecting and
roaming system providing internet
communication service to a data
communication terminal of a user moving
indoors or outdoors, using an outdoor wireless
internet network including an antenna, a router
and a location register, and an indoor network
including an indoor gateway connectable with
an internet network, the system comprising:
a data communication terminal that includes an
indoor wireless connection module and stores
registered indoor system ID information, so
that the data communication terminal may be
connected with the indoor network if the
registered indoor system ID information is
received and by connecting with the outdoor
wireless internet network if the registered
indoor system ID information is not received;
an indoor gateway that includes an indoor
wireless connection module therein, broadcasts
the indoor system ID information, makes
wireless communications with the data
communication terminal through the indoor
wireless connection module, and is connected
with the internet network via a wire;
a location register that stores location
information of the data communication
terminal received through the indoor
network or outdoor wireless internet
network; and


                                                             5
               Case 2:20-cv-00281-JRG Document 145-1 Filed 05/19/21 Page 6 of 16 PageID #: 6710

                          P.R. 4-5(d) – Joint Claim Construction Chart for U.S. Patent No. 6,922,728


Term/Phrase                                       KAIFI’s Proposal            Defendants’ Proposal         Court’s Construction
a router that determines the location of the data
communication terminal stored in the location
register and provides roaming of voice/data
signals provided to the user by selecting one of
the indoor and the outdoor networks in
accordance with the determined location of the
data communication terminal


3. “registered indoor system ID information”      “indoor system ID           No additional construction
                                                  information for which the   needed beyond
(claims 1-7, 9-11; Claims 1 and 4 below           data communication          construction of “indoor
represent the complete language of the            terminal has been granted   system ID information.”
disputed claims in which this term appears)       access.”


Claim 1. An internet network connecting and
roaming system providing internet
communication service to a data
communication terminal of a user moving
indoors or outdoors, using an outdoor wireless
internet network including an antenna, a router
and a location register, and an indoor network
including an indoor gateway connectable with
an internet network, the system comprising:
a data communication terminal that includes an
indoor wireless connection module and stores
registered indoor system ID information, so
that the data communication terminal may be
connected with the indoor network if the
registered indoor system ID information is
received and by connecting with the outdoor

                                                                 6
               Case 2:20-cv-00281-JRG Document 145-1 Filed 05/19/21 Page 7 of 16 PageID #: 6711

                          P.R. 4-5(d) – Joint Claim Construction Chart for U.S. Patent No. 6,922,728


Term/Phrase                                       KAIFI’s Proposal         Defendants’ Proposal        Court’s Construction
wireless internet network if the registered
indoor system ID information is not
received;
an indoor gateway that includes an indoor
wireless connection module therein, broadcasts
the indoor system ID information, makes
wireless communications with the data
communication terminal through the indoor
wireless connection module, and is connected
with the internet network via a wire;
a location register that stores location
information of the data communication
terminal received through the indoor network
or outdoor wireless internet network; and
a router that determines the location of the data
communication terminal stored in the location
register and provides roaming of voice/data
signals provided to the user by selecting one of
the indoor and the outdoor networks in
accordance with the determined location of the
data communication terminal

Claim 4. The internet network connecting and
roaming system according to claim 1, wherein
the data communication terminal informs the
location register that the terminal is located
indoors by registering its location into the
location register using a mobile IP if the
registered indoor system ID information is
received, and the data communication terminal
informs the location register that the terminal

                                                               7
               Case 2:20-cv-00281-JRG Document 145-1 Filed 05/19/21 Page 8 of 16 PageID #: 6712

                          P.R. 4-5(d) – Joint Claim Construction Chart for U.S. Patent No. 6,922,728


Term/Phrase                                       KAIFI’s Proposal            Defendants’ Proposal     Court’s Construction
is located outdoors by storing locational area
information in the location register if the
registered indoor system ID information is
not received.


4. “location information of the data              “location information”      “the indoor system ID
communication terminal received through the       should be construed as      information”
indoor network”                                   “information on a
                                                  locational area or indoor
                                                  system ID information or
(claims 1-7, 9-11; Claim 1 below represents
                                                  both.” The remainder of
the complete language of the disputed claims
                                                  this term requires no
in which this term appears)
                                                  additional construction.

Claim 1. An internet network connecting and
roaming system providing internet
communication service to a data
communication terminal of a user moving
indoors or outdoors, using an outdoor wireless
internet network including an antenna, a router
and a location register, and an indoor network
including an indoor gateway connectable with
an internet network, the system comprising:
a data communication terminal that includes an
indoor wireless connection module and stores
registered indoor system ID information, so
that the data communication terminal may be
connected with the indoor network if the
registered indoor system ID information is
received and by connecting with the outdoor


                                                                 8
               Case 2:20-cv-00281-JRG Document 145-1 Filed 05/19/21 Page 9 of 16 PageID #: 6713

                         P.R. 4-5(d) – Joint Claim Construction Chart for U.S. Patent No. 6,922,728


Term/Phrase                                       KAIFI’s Proposal         Defendants’ Proposal       Court’s Construction
wireless internet network if the registered
indoor system ID information is not received;
an indoor gateway that includes an indoor
wireless connection module therein, broadcasts
the indoor system ID information, makes
wireless communications with the data
communication terminal through the indoor
wireless connection module, and is connected
with the internet network via a wire;
a location register that stores location
information of the data communication
terminal received through the indoor
network or outdoor wireless internet network;
and
a router that determines the location of the data
communication terminal stored in the location
register and provides roaming of voice/data
signals provided to the user by selecting one of
the indoor and the outdoor networks in
accordance with the determined location of the
data communication terminal


5. “location information of the data           “location information”      “locational area”
communication terminal received through …      should be construed as
the outdoor wireless internet network”         “information on a
                                               locational area or indoor
(claims 1-7, 9-11; Claim 1 below represents    system ID information or
the complete language of the disputed claims   both.” The remainder of
in which this term appears)                    this term requires no
                                               additional construction.


                                                               9
             Case 2:20-cv-00281-JRG Document 145-1 Filed 05/19/21 Page 10 of 16 PageID #: 6714

                        P.R. 4-5(d) – Joint Claim Construction Chart for U.S. Patent No. 6,922,728


Term/Phrase                                     KAIFI’s Proposal         Defendants’ Proposal        Court’s Construction
Claim 1. An internet network connecting and
roaming system providing internet
communication service to a data
communication terminal of a user moving
indoors or outdoors, using an outdoor wireless
internet network including an antenna, a router
and a location register, and an indoor network
including an indoor gateway connectable with
an internet network, the system comprising:
a data communication terminal that includes an
indoor wireless connection module and stores
registered indoor system ID information, so
that the data communication terminal may be
connected with the indoor network if the
registered indoor system ID information is
received and by connecting with the outdoor
wireless internet network if the registered
indoor system ID information is not received;
an indoor gateway that includes an indoor
wireless connection module therein, broadcasts
the indoor system ID information, makes
wireless communications with the data
communication terminal through the indoor
wireless connection module, and is connected
with the internet network via a wire;
a location register that stores location
information of the data communication
terminal received through the indoor
network or outdoor wireless internet
network; and


                                                            10
              Case 2:20-cv-00281-JRG Document 145-1 Filed 05/19/21 Page 11 of 16 PageID #: 6715

                          P.R. 4-5(d) – Joint Claim Construction Chart for U.S. Patent No. 6,922,728


Term/Phrase                                       KAIFI’s Proposal             Defendants’ Proposal          Court’s Construction
a router that determines the location of the data
communication terminal stored in the location
register and provides roaming of voice/data
signals provided to the user by selecting one of
the indoor and the outdoor networks in
accordance with the determined location of the
data communication terminal


6. “a fourth step of connecting with the internet No additional construction   The fourth step is required
network by switching connection of the data       required.                    to occur after and not
communication terminal from the outdoor                                        before the third step;
wireless internet network to the indoor                                        otherwise, plain and
gateway and making wireless communications                                     ordinary meaning applies.
through the indoor gateway and an indoor
wireless connection module”

(claims 12-15, 17-21; Claim 12 below
represents the complete language of the
disputed claims in which this term appears)

Claim 12. An internet network connecting and
roaming method for providing internet
communication service to a data
communication terminal of a user moving
indoors or outdoors using an outdoor wireless
internet network including an antenna, a router
and a location register, and an indoor network
including an indoor gateway connectable with
an internet network, the method comprising:



                                                                11
              Case 2:20-cv-00281-JRG Document 145-1 Filed 05/19/21 Page 12 of 16 PageID #: 6716

                          P.R. 4-5(d) – Joint Claim Construction Chart for U.S. Patent No. 6,922,728


Term/Phrase                                         KAIFI’s Proposal       Defendants’ Proposal        Court’s Construction
a first step of providing the user with a
communication service by connecting with the
outdoor wireless internet network when the
user is located outdoors;
a second step of determining whether when
indoor system ID information is received by
the data communication terminal and the
received indoor system ID information is
identical to indoor system ID information
stored in the location register;
a third step of going through authentication of
an indoor location of the data communication
terminal by the location register and storing the
indoor location into the location register if it is
determined in the second step that the two of
ID information are equal to each other;
a fourth step of connecting with the internet
network by switching connection of the data
communication terminal from the outdoor
wireless internet network to the indoor
gateway and making wireless
communications through the indoor
gateway and an indoor wireless connection
module;
a fifth step of, when the data provided from the
internet network in accordance with location
information stored in the location register are
transferred to the indoor gateway, supplying
the data communication terminal with the data
through the indoor gateway and the indoor
wireless connection module;

                                                                12
              Case 2:20-cv-00281-JRG Document 145-1 Filed 05/19/21 Page 13 of 16 PageID #: 6717

                          P.R. 4-5(d) – Joint Claim Construction Chart for U.S. Patent No. 6,922,728


Term/Phrase                                       KAIFI’s Proposal             Defendants’ Proposal          Court’s Construction
a sixth step of going through authentication of
an outdoor location of the data communication
terminal by the location register and storing the
outdoor location into the location register
when the indoor system ID information is not
received; and
a seventh step of switching the connection of
the data communication terminal from the
indoor gateway to the outdoor wireless internet
network and performing the first step again.


7. “a seventh step of switching the connection    No additional construction   The seventh step is
of the data communication terminal from the       required.                    required to occur after and
indoor gateway to the outdoor wireless internet                                not before the sixth step;
network and performing the first step again”                                   otherwise, plain and
                                                                               ordinary meaning applies.
(claims 12-15, 17-21; Claim 12 below
represents the complete language of the
disputed claims in which this term appears)

Claim 12. An internet network connecting and
roaming method for providing internet
communication service to a data
communication terminal of a user moving
indoors or outdoors using an outdoor wireless
internet network including an antenna, a router
and a location register, and an indoor network
including an indoor gateway connectable with
an internet network, the method comprising:


                                                                13
              Case 2:20-cv-00281-JRG Document 145-1 Filed 05/19/21 Page 14 of 16 PageID #: 6718

                          P.R. 4-5(d) – Joint Claim Construction Chart for U.S. Patent No. 6,922,728


Term/Phrase                                         KAIFI’s Proposal       Defendants’ Proposal        Court’s Construction
a first step of providing the user with a
communication service by connecting with the
outdoor wireless internet network when the
user is located outdoors;
a second step of determining whether when
indoor system ID information is received by
the data communication terminal and the
received indoor system ID information is
identical to indoor system ID information
stored in the location register;
a third step of going through authentication of
an indoor location of the data communication
terminal by the location register and storing the
indoor location into the location register if it is
determined in the second step that the two of
ID information are equal to each other;
a fourth step of connecting with the internet
network by switching connection of the data
communication terminal from the outdoor
wireless internet network to the indoor
gateway and making wireless communications
through the indoor gateway and an indoor
wireless connection module;
a fifth step of, when the data provided from the
internet network in accordance with location
information stored in the location register are
transferred to the indoor gateway, supplying
the data communication terminal with the data
through the indoor gateway and the indoor
wireless connection module;


                                                                14
               Case 2:20-cv-00281-JRG Document 145-1 Filed 05/19/21 Page 15 of 16 PageID #: 6719

                             P.R. 4-5(d) – Joint Claim Construction Chart for U.S. Patent No. 6,922,728


Term/Phrase                                       KAIFI’s Proposal            Defendants’ Proposal        Court’s Construction
a sixth step of going through authentication of
an outdoor location of the data communication
terminal by the location register and storing the
outdoor location into the location register
when the indoor system ID information is not
received; and
a seventh step of switching the connection of
the data communication terminal from the
indoor gateway to the outdoor wireless
internet network and performing the first
step again.


8. “outdoor wireless internet network”                   [AGREED]                    [AGREED]             “a wireless network
                                                                                                          that provides a
(all asserted claims)                                                                                     different network path
                                                                                                          to internet connectivity
                                                                                                          than the indoor
                                                                                                          network”
9. “location register”                                   [AGREED]                    [AGREED]             “register that records
                                                                                                          the location of the data
(all asserted claims)                                                                                     communication
                                                                                                          terminal”
10. “indoor system ID information”                       [AGREED]                    [AGREED]             “information uniquely
                                                                                                          identifying the indoor
(all asserted claims)                                                                                     network”


11. “location information”                               [AGREED]                    [AGREED]             “information on a
                                                                                                          locational area or
(all asserted claims)

                                                                15
              Case 2:20-cv-00281-JRG Document 145-1 Filed 05/19/21 Page 16 of 16 PageID #: 6720

                          P.R. 4-5(d) – Joint Claim Construction Chart for U.S. Patent No. 6,922,728


Term/Phrase                                    KAIFI’s Proposal            Defendants’ Proposal        Court’s Construction
                                                                                                       indoor system ID
                                                                                                       information or both”
12. “provides roaming of voice/data signals           [AGREED]                    [AGREED]             “provides switching the
provided to the user”                                                                                  network path of the
                                                                                                       voice/data
(claims 1-7, 9-11)                                                                                     communications
                                                                                                       automatically and
                                                                                                       without interruption”




                                                             16
